MEMORANDUM **
The critical inquiry for the district court was whether the officers had reasonable suspicion to justify the traffic stop. See United States v. Choudhry, 461 F.3d 1097, 1100 (9th Cir.2006). “[I]n making that assessment it is imperative that the facts be judged against an objective standard: would the facts available to the officer at the moment of the seizure ... warrant a man of reasonable caution in the belief that the action taken was appropriate?” Terry v. Ohio, 392 U.S. 1, 21-22, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) (citations and internal quotation marks omitted) (emphasis added). The district court credited Deputy Knittel’s testimony that he did not see the temporary permit at that time. No further finding was required.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.